DETAILED ACTION
Applicant’s Response
Acknowledged is the applicant’s request for reconsideration filed on January 8, 2021. Claim 1 is amended; claim 2 is canceled. 
The applicant contends:
(1) Terms such as “gas exhaust unit” and “gas supply unit” ought not be interpreted under 112(f) given the absence of the word means. Further, one of ordinary skill would understand these terms to “connote sufficient structure” (p. 6). 
(2) Claim 1 specifies that “heated” gas is supplied to the gate. Conversely, the Office glibly suggests that the gas provided by Miyashita’s supply line (52) is heated by virtue of convective processes, e.g., warm air from the processing chamber heating the inert gas. But since the only heater (62) within Miyashita’s processing chamber is disposed within the support table (61), it is not conclusive that this mechanism, alone, is capable of heating the inert gas fed by the supply line (p. 8). Further, even if it is the case that the thermal environment within Miyashita’s processing chamber far exceeds that of the transfer chamber, the reference intends to pressurize the latter to preclude the outward diffusion of the former’s environment. Thus, the heated air of the processing chamber would never reach the inert gas within the transfer chamber (p. 9).
In response,
(1) The examiner disagrees – interpreting generic nouns that reveal no structural content under 112(f) has been longstanding Office practice. The applicant’s use of “unit” is considered a nonce term because the signifier is sufficiently broad to encompass, theoretically, any structure known to mankind. Because the term does not individuate amongst structural categories, it is generic, by definition. The application of 112(f) is maintained. 
(2) The examiner is not persuaded. Firstly, the claims are drawn to an apparatus, not a method; as such, the prior art must merely demonstrate the structural capacity to reproduce any functional recitations – a recitation concerning the manner in which a claimed apparatus is to be employed does not differentiate the apparatus from prior art satisfying the claimed structural limitations (Ex parte Masham 2, USPQ2D 1647). Matters pertaining to how the inventor intended for the prior art apparatus to be used are not germane. 
Accordingly, warming the interior environment of Miyashita’s transfer chamber would be quite facile. The heater output of all four (12-15) processing chambers could be maximized, and the treated gas could be allowed to flow into the transfer chamber. Thus, the inert gas supplied by the second supply unit would immediately encounter a fluid environment of elevated temperature, thereby generating convective heat transfer. Again, although this mode of use may not be suggested by Miyashita, in claims drawn to an apparatus the relevant optic is capability, not intent. 

Drawings
The replacement drawing of Figure 6, submitted on January 8, 2021, dissolves the outstanding drawing objections and has been entered to the record. 
Claim Objections
Claim 1 is objected to, as the degree of indentation of the two paragraphs appended to the end of the claim are incongruous with the preceding paragraphs. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder – “unit,” in this case – that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
The “first gas supply unit” of claims 1 and 5;
The “second gas supply unit” of claims 1 and 2;
The “gas exhaust unit” of claims 1 and 5;
The “third gas supply unit” of claim 3.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The first gas supply unit (50) is being interpreted as gas supply line (51) coupled to a gas source (53) in accordance with paragraph [0040].
The second gas supply unit (70) is being interpreted as a gas supply line (71) coupled to the gas source (53) in accordance with paragraph [0043].
The gas exhaust unit (60) is being interpreted as an exhaust line (61) coupled to a pump (63) in accordance with paragraph [0041]. 
The third gas supply unit (100) is being interpreted as a gas supply line (101) coupled to the gas source (53) in accordance with paragraph [0065].
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyashita et al., US 2010/0236478.
Claim 1: Miyashita discloses a substrate processing apparatus, comprising:
A processing chamber (12-15) in which a substrate is processed in a depressurized atmosphere [0026];
A transfer chamber (11) connected to the processing chamber via a gate (G);
A first gas supply unit, including a gas supply line (52) coupled to a gas source (56), configured to supply a gas into the transfer chamber (Fig. 2);
A second gas supply unit, including a gas supply line (52’) coupled to the gas source (56), configured to supply a gas curtain to the gate (Fig. 3, [0031];
A gas exhaust unit, including an exhaust pipe (42) coupled to a pump (44), configured to exhaust an atmosphere in the transfer chamber [0030].
Those limitations drawn to the type of gas supplied are matters of intended use, whereby a recitation concerning the manner in which a claimed apparatus is to be employed does not differentiate the apparatus from prior art satisfying the claimed structural limitations (Ex parte Masham 2, USPQ2D 1647). An operator can simply charge the gas source with an inert gas.
Lastly, regarding the new material, the heaters (62) of Miyashita’s processing chamber could be used to warm the interior of the adjacent transfer chamber [0035]. Subsequently, the inert gas fed by the second supply unit (52) would In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Miyashita in view of Kobayashi et al., 2009/0301392.
Claim 3: Miyashita teaches a load-lock chamber (6) connected to the transfer chamber (11) via another gate (G). The reference, though, does not appear to configure a gas supply unit to provide gas to the load-lock’s gate. In supplementation, Kobayashi, like Miyashita, locates gas supply units (85) at the respective gates of a series of processing chambers (60) to minimize the diffusion of contaminants (Fig. 1). Additionally, Kobayashi also disposes a gas supply unit (85-7) at the gate of a load-lock (65), as this chamber type is uniquely susceptible to the accumulation of contaminants [0037-38]. Given this precedent, it would have been obvious to the skilled artisan to integrate a supply unit about the gate of Miyashita’s load-lock to reduce to the outflow of contaminants from said load-lock.
Claim 4: The phenomenon of convection will heat whatever gas is supplied from the third gas supply unit.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Miyashita.
As shown by Figure 2, the gas exhaust unit (41) is laterally separated from the first gas supply unit (51). Although it is unclear if the former is disposed at an “end,” reconfiguring its location to satisfy this requirement would have been within the sphere of ordinary skill since it has been held that rearranging the parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Miyashita in view of Brown et al., US 6,267,549.
Although Miyashita’s transfer arm bears two substrates, it’s indeterminate if they can be oriented in an “overlapped state with a gap between the two substrates,” as the claim requires. This technique is known in the art, however, as Brown .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716